The Disciplinary Review Board having filed with the Court its decision in DRB 18-217, concluding on the record certified to the Board pursuant to Rule 1:20-4(default by respondent) that Alexander Thomas Caiola of Elizabeth, who was admitted to the bar of this State in 1996, *264should be reprimanded for violating RPC 1.15(a) (commingling and failure to safeguard client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that Alexander Thomas Caiola is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.